Manning J.:
Thomas Ryan, being the owner of a farm consisting of two forty acre lots, on the fifteenth day of September, 1845, by indenture of that date, between himself of the first part, and Patrick Ryan, his son, of the second part, in consideration of one dollar, did “grant, bargain, sell, remise, release, alien and confirm unto the said party of *263the second part, to his heirs and assigns .forever, the one-half of his farm, consisting of forty acres, more or less, namely: The N. E. qr. of the N. E. qr. of section 12, town Y N. of range 10 E., the said party of the first part reserving to himself the other part of said farm, namely: the N. W. qr. of the N. E. qr. of section 12, town seven north of range 10 E., for and during his natural life, and after his decease, the said N. W. qr. of the N. E. qr. to revert to the said party of the second part, and his heirs forever.”
The only question in the case is, whether by this conveyance the lot first mentioned, only, passed to the grantee, or both lots, with a reservation ¡'of a life estate to the grantor in the last mentioned lot.
As stated on the argument, the language of a deed is to be construed most strongly against the grantor, and so as to give effect to the intention of the parties appearing on the face of the whole instrument. In the present case, the operative words of the grant are confined to one lot, and the court is asked to extend them to both lots, on [the ground that the grantor intended to convey both. To give eifect to the intention of the grantor in such a case, the intent should so clearly appear on the face of the deed as not to leave a reasonable. doubt in regard to it, and no principle of law should be violated in carrying it out. The grantor may have intended to convey the northwest quarter to his son, but the words following the grant of the northeast quarter, relied on as showing such intention ,of the grantor, we do not think sufficiently clear and free from ambiguity for that purpose* The language is, “the said party of the first part reserving to himself the other half of said farm, namely: the N. W. qr. of the N. E. qr. of section 12, town Y north of range 10 E., for and during his natural life, and after his decease, the N. W. qr. of the N. E. qr. to revert to the said party of the second part, and his heirs forever.” By *264these words, the grantor may have intended nothing more than to designate the half of the farm he intended to keep for himself, and his then intention to give it to his son at his death. This is quite as probable as that he intended to give his son at that time the whole farm. We use the word give, as the part conveyed (the conveyance being from father to son, and the consideration nominal, but one dollar) was most probably a gift, and not a sale. For these reasons, we think the judgment of the court below should be affirmed.
Martin Ch. J. and Christiancy J. concurred.